 Case: 1:20-cv-00512 Document #: 80 Filed: 07/16/20 Page 1 of 5 PageID #:1108




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DAVID MUTNICK, for himself and others      )
similarly situated,                        )
                                           )   Case No. 20 C 512
               Plaintiff,                  )
                                           )
       v.                                  )
                                           )   Judge Sharon Johnson Coleman
                                           )
CLEARVIEW AI, INC.; HOAN TON-THAT;         )
AND RICHARD SCHWARTZ,                      )
                                           )
                        Defendants.
                                           )


ANTHONY HALL, on behalf of himself and     )
all others similarly situated,             )
                                           )   Case No. 20 C 846
               Plaintiff,                  )
                                           )
       v.                                  )
                                           )   Judge Sharon Johnson Coleman
CDW GOVERNMENT LLC and                     )
CLEARVIEW AI, INC.,                        )
                                           )
                       Defendants.         )
CHRIS MARRON, an Individual, and           )
MARYANN DAKER, an Individual,              )
Individually and on Behalf of All Others   )
Similarly Situated,                        )
                                           )
               Plaintiffs,                 )
                                           )
v.                                         )
                                               Case No. 20 C 2989
                                           )
CLEARVIEW AI, Inc., a Delaware             )   Judge Sharon Johnson Coleman
Corporation, HOAN TON-THAT, an             )
Individual; and RICHARD SCHWARTZ, an       )
Individual,                                )
                                           )
               Defendants.

            DEFENDANTS CLEARVIEW AI, INC., HOAN TON-THAT, AND
            RICHARD SCHWARTZ’S MOTION FOR EXTENSION OF TIME
    Case: 1:20-cv-00512 Document #: 80 Filed: 07/16/20 Page 2 of 5 PageID #:1109




       Defendants Clearview AI, Inc. (“Clearview”), Richard Schwartz, and Hoan Ton-That

(together the “Defendants”) respectfully move the Court for the entry of an Order extending the

time for the Defendants to file an answer or otherwise respond to the operative complaints filed in

each of the above-captioned matters (the “Complaints”) until thirty (30) days after the Court rules

on the Defendants’ motion to dismiss for lack of personal jurisdiction, or, in the alternative, to

transfer (the “Jurisdictional Motion”). See No. 20-512, Dkt. 45; No. 20-846, Dkt. 29. In support

of this Motion, the Defendants state as follows:

       1.      The Defendants’ response to each of the Complaints is currently due July 30, 2020.

See No. 20-512, Dkts. 25 (setting response date), 29 (general order extending all deadlines 21

days); 30 (general order extending all deadlines an additional 28 days); 44(general order extending

all deadlines an additional 28 days); see also No. 20-846, Dkt. 14 (setting response date), No. 20-

2989, Dkt. 18 (setting response date).

       2.      This is the Defendants’ second requested extension in each action. The first

extension in each case was submitted before the Jurisdictional Motion was filed, was unopposed,

and was granted. Id. Counsel for the Defendants have conferred with counsel for the Mutnick,

Hall and Marron plaintiffs about this Motion. Plaintiffs’ counsel in Hall and Marron have

indicated that they do not oppose this Motion. Plaintiff’s counsel in Mutnick has stated that he

does oppose this Motion.

       3.      Each of the above-captioned actions has been assigned to the Court, but the cases

are not yet consolidated. Nonetheless, as Plaintiff in Mutnick has argued multiple times, each of

the above-captioned matters involves “substantively identical” classes and involves “overlapping

factual and legal issues.” No. 20-512, Dkt. 40 at 4. See also dkt. 71 at 3-4. As a result, the

resolution of the Jurisdictional Motion will impact each of the above-captioned cases.




                                                   1
    Case: 1:20-cv-00512 Document #: 80 Filed: 07/16/20 Page 3 of 5 PageID #:1110




       4.      A ruling on the Jurisdictional Motion is likely to have a significant impact on the

Defendants’ response to the Complaint in each action. Most obviously, if the Court grants the

Jurisdictional Motion, then the Defendants will not be required to respond to the Complaints before

this Court. However, even if the Court were to deny the Jurisdictional Motion, the Court’s

reasoning could impact how Clearview elects to respond to the Complaints.

       5.      Because the Jurisdictional Motion will have a significant impact on the form and

content the Defendants’ responses to the Complaints (if any), Defendants would be prejudiced if

they were required to file motions to dismiss or otherwise respond to the Complaints before the

Jurisdictional Motion is resolved.

       6.      Granting this Motion will conserve both party and judicial resources and contribute

to the overall efficiency of these litigations. By setting Defendants’ deadline for responding to the

Complaints to a reasonable period after the Jurisdictional Motion is resolved, the Court and the

parties will in the first instance know whether the Defendants will be required to respond to the

Complaints in this forum. If the Court denies the Jurisdictional Motion, granting this Motion will

provide Defendants with a fair opportunity to consider the Court’s ruling before making any

decisions about how to respond to the Complaints; including whether to move to dismiss, and if

so, on what grounds.

       WHEREFORE, for the reasons set forth above, the Defendants respectfully request that

the Court grant this Motion, and enter an Order extending the time for the Defendants to file a

response to the Complaints until thirty (30) days after the Court rules on Defendants’ Jurisdictional

Motion pending in the Mutnick and Hall actions.




                                                 2
   Case: 1:20-cv-00512 Document #: 80 Filed: 07/16/20 Page 4 of 5 PageID #:1111



DATED: July 16, 2020                  JENNER & BLOCK LLP

                                     By: /s/ Lee Wolosky
                                         Lee Wolosky (admitted pro hac vice)
                                         Andrew J. Lichtman (admitted pro hac vice)
                                         JENNER & BLOCK LLP
                                         919 Third Avenue
                                         New York, New York 10022-3908
                                         Phone: (212) 891-1600
                                         lwolosky@jenner.com
                                         alichtman@jenner.com

                                            David P. Saunders
                                            Howard S. Suskin
                                            JENNER & BLOCK LLP
                                            353 North Clark Street
                                            Chicago, Illinois 60654
                                            Phone: (312) 222-9350
                                            hsuskin@jenner.com
                                            dsaunders@jenner.com

                                            Attorneys for Defendants Clearview AI, Inc.,
                                            Hoan Ton-That, and Richard Schwartz




                                        3
   Case: 1:20-cv-00512 Document #: 80 Filed: 07/16/20 Page 5 of 5 PageID #:1112




                                   CERTIFICATE OF SERVICE

          I certify that on July 16, 2020 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                By:     /s/ Lee Wolosky
                                                        Lee Wolosky




                                                   4
